DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 are pending.

Drawings
The drawings are objected to because reference number 4 in fig 1, 5 in fig. 2, 6 in fig. 3 and 7 in fig 4 are missing a lead line or arrow pointing to the device in their respective figure, and there are two drawings in fig. 4 that should labeled separately, for example as fig. 4 and fig. 5 or fig. 4a and fig. 4b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both what appears to be the entire tracheostomy holder in fig. 1 as well as the back of the tracheostomy holder in fig. 2, reference character “5” has been used to designate both what appears to be the entire tracheostomy holder in fig. 2 as well as the end of the strap in fig. 2, reference character “6” has been used to designate both what appears to be the entire tracheostomy holder in fig. 3 as well as the back of the strap in fig. 2, and reference character “7” has been used to designate both what appears to be the entire tracheostomy holder in fig. 4 as well as the back of the tracheostomy pad in fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “feel emotional better” on page 1, “ubicate” on page 2, “vid” on page 2, “hook attach on the loop part place” on page 2. Additionally, words that are entirely capitalized should be modified with lower case letters for proper grammar. The drawing description on page 2 says that figures 1-4 show a front view of the tracheostomy holder, but not all views are of the front. 

Claim Objections
Claims 1-3 are objected to because of the following informalities: 
Claim 1 recites “REUSABLE AND WASHABLE” which should not be capitalized for grammatical correctness.
Claim 1 recites “Tracheostomy” which should not be capitalized for grammatical correctness.
The comma in claim 1 should be directly after the word “holder” with a space after it. 
The word “of” should be removed from claims 1 and 2 for grammatical correctness.
“tracheostomy holder” of claim 2 should be modified to --A 
The comma in claim 2 should be directly after the word “flexible” with a space after it. 
Claim 2 recites “ON AND REMOVAL” which should not be capitalized for grammatical correctness.
Claim 2 recites “fabric flexible,” which appears to be missing a word for grammatical correctness.
“Tracheostomy holder” of claim 3 should be modified to --A tracheostomy [[tracheostomy]] holder--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “Larissa’s” however it is unclear how this language impacts the scope and structure of the claimed tracheostomy holder and what is meant by “Larissa’s Tracheostomy holder.”
Claim 3 recites “the neck,” which lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf (5,368,023).
Regarding claim 1, in fig. 1A and 2-6 Wolf discloses Larissa’s Tracheostomy holder 5 is a REUSABLE AND WASHABLE holder (Col. 3, ll. 5-11),made with high quality of materials (cotton, Col. 2, ll. 4-5).
Regarding claim 2, in fig. 1A and 2-6 Wolf discloses a tracheostomy holder made with quality of cotton thread and fabric (100% cotton, Col. 2, ll. 4-5, Col. 3, ll. 5-11) flexible (cotton and is tied around the neck) ,soft (cotton is soft, Col. 2, ll. 4-5, Col. 3, ll. 5-11, Col. 1, ll. 60-62) and easy to put ON AND REMOVAL (Col. 3, ll. 13-27 discusses threading the ties through the apertures 35 and tying the tapes 20 around the back of the user’s neck, which can easily be undone for removal).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haddix et al. (2012/0145162), Leckie (2009/0014010), Dillworth (2013/0213405), Doll et al. (2013/0174844), Steeves et al. (2005/0188993), Briggs, III (2005/0161047), Organesian (6,779,525), Bowen (5,671,732), McNeese (5,237,988) and Martin (4,313,437).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785